Day, J.
None of tile evidence respecting the conveyance from Epley to Smith is contained in the record. The cases are submitted solely upon the questions presented as to the validity of the principal judgment recovered in the main case of Bond v. Epley. The holding in that case that the judgment was rendered upon sufficient notice, and appearance by attorney, disposes of all the questions involved in these cases. The judgment in that case was corrected as to the illegal interest, and hence there is no ground for the continuance of the injunction in Smith v. Bond et al.
The judgment in each case is
Affirmed.